Motion to correct the record, amend the decision and correct the remittitur granted, to the extent of recalling the remittitur filed in the office of the Clerk of the County of New York on July 8, 1960, permitting the appellant to amend the papers on appeal, nunc pro tunc, as of April 26, 1960 by adding thereto a copy of the judgment entered January 26, 1960, appealed from, amending the decision of this court filed herein on July 6, 1960, mine pro tunc, as of July 6, 1960, so as to affirm the judgment entered January 26, 1960 as well as the order *987appealed from, and resettling the order of affirmance entered July 6, 1960 accordingly. Settle proposed resettled order on notice. Concur — Botein, P. J., Breitel, Rahin, Valente and McNally, JJ.